Title: Thomas Jefferson to George Jefferson, 19 April 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello Apr. 19. 09.
           The articles sent by mr Randolph’s boats are arrived safe, except a trunk No 28. your note by the boatmen mentions 4. trunks.  they brought only 3. & suppose they recieved no more, which I presume is the fact as the contents could not be useful to them or e easily disposed of. the contents were almost entirely stationary, with a mathematical machine & some odd things intermixed. it has probably been left by mistake. I really rejoice that this is the last great parcel of packages with which I shall have occasion to trouble you. smaller matters will always be dropping in; but they will not occupy so much of your warehouse.  of this kind I expect daily an address to you of 2. kentals of Dumb fish  & some tongues & sounds for me from Genl Dearborne at Boston, which will come safest by mr Randolph’s boats if they should be passing. I must ask the favor of you to procure & send me, by the return of his boats, a bag of cotton of about 50 ℔. do we stand any chance of getting cotton seed with you. not a seed is to be had here. I salute you affectionately.
          
            Th:
            Jefferson
        